UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No.1) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52725 NORTHERN EMPIRE ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada20-4765268 (State of incorporation)(I.R.S. Employer ID No.) 118 8th Ave. NW, Calgary, Alberta, T2M 0A4, Canada (Address of principal executive offices)(Zip Code) Issuer’s telephone number, including area code: (403) 456-2333 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[] Yes[X] No Indicate by checkmark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed fiscal year: The aggregate market value of the issuer’s common stock held by non-affiliates of the registrant as of November 18, 2009, was approximately $1,130,886, based on $0.40, the price at which the registrant’s common stock was last sold on that date. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Number of shares of common stock outstanding as of April 14, 2010: 20,827,216 shares common stock, par value $0.001. DOCUMENTS INCORPORATED BY REFERENCE: None. Transitional Small Business Disclosure Format:Yes []No [X] EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, filed with the Securities and Exchange Commission on April 15, 2010, (the “Form 10-K”) is to restate the financial statements of the Company to reflect a change in the additional paid in capital and accumulated deficit position of the Company at December 31, 2009 and 2008 resulting from an adjustment to the beneficial conversion feature calculated on the Company’s preferred stock. In addition, the purpose of this Amendment No. 1 to the Company’s Form 10-K is to amend the disclosure under Item 9A – Controls & Procedures “Evaluation of Controls & Procedures” to provide the required conclusion of the Company’s principal executive and principal financial officer regarding the effectiveness of the Company’s disclosure controls and procedures. Updated certifications pursuant to Section 302 of the Sarbanes –Oxley Act of 2002 have been included as Exhibits 31.1 and 32.1. No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K continues to speak as of the original filing date of the Form 10-K and does not reflect events that may have occurred subsequent to the original filing date. INDEX Page Item 1 BUSINESS 2 Item 2 PROPERTIES 10 Item 3 LEGAL PROCEEDINGS 10 Item 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 Item 5 MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS 11 Item 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 Item 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 16 Item 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 34 Item 9A(T) CONTROLS AND PROCEDURES 34 Item 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 36 Item 11 EXECUTIVE COMPENSATION 37 Item 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT RELATED STOCKHOLDER MATTERS 38 Item 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 39 Item 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 39 Item 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 41 FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report.Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made.We do not undertake to update forward- looking statements to reflect the impact of circumstances or events that arise after the dates they are made.You should, however, consult further disclosures we make in future filings of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe that the expectations reflected in any of our forward- looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward- looking statements, are subject to change and inherent risks and uncertainties.The factors impacting these risks and uncertainties include, but are not limited to: o inability to raise additional financing for working capital; o ability to increase our production of oil and natural gas income through exploration and development; o the number of well locations to be drilled and the time frame within which they will be drilled; o deterioration in general or regional economic, market and political conditions; o the timing and extent of changes in commodity prices for natural gas and crude oil; o the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they mayrequire management to make estimates about matters that are inherently uncertain; o changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; o inability to efficiently manage our operations; o inability to achieve future operating results; o ability to recruit and hire key employees; o inability of management to effectively implement our strategies and business plans; and o other risks and uncertainties detailed in this report. In this form 10-K references to “Northern Empire Energy Corp.”, “the Company”, “we,” “us,” and “our” refer to Northern Empire Energy Corp. - 1 - AVAILABLE INFORMATION We file annual, quarterly and special reports and other information with the SEC.You can read these SEC filings and reports over the Internet at the SEC’s website at www.sec.gov.You can also obtain copies of the documents at prescribed rates by writing to the Public Reference Section of the SEC at treet, NE, Washington, DC 20549 on official business days between the hours of 10:00 am and 3:00 pm.Please call the SEC at (800) SEC-0330 for further information on the operations of the public reference facilities.We will provide a copy of our annual report to security holders, including audited financial statements, at no charge upon receipt to of a written request to us at Northern Empire Energy Corp., 118 8th Ave. NW, Calgary, Alberta, T2M 0A4, Canada. PART I ITEM 1.BUSINESS History and Organization The Company was organized April 24, 2006 (Date of Inception) under the laws of the State of Nevada, as Political Calls, Inc.The original business plan of the Company consisted of marketing telephone broadcasting messages for political campaigns.On November 17, 2008, the Board of Directors and the majority vote of the Company’s shareholders voted and approved a name change of the Company from Political Calls, Inc. to Northern Empire Energy Corp., to better reflect the Company’s new business direction. Our common stock is quoted for trading on the OTC Bulletin Board under the symbol NOEE.Our principal executive offices are located at 118 8th Ave. NW, Calgary, Alberta, T2M 0A4, Canada. Our telephone number is (403) 456-2333. Our Business Northern Empire Energy Corp. is an emerging oil and gas exploration company that focuses on the acquisition of oil and natural gas interests; including leases, wells, mineral rights, working interests, royalty interests, overriding royalty interests, net profits interests, and production payments in Canada.We intend to pursue prospects in partnership with other companies with exploration, development and production expertise.We will also pursue alliances with partners in the areas of geological and geophysical services and prospect generation, evaluation and prospect leasing.The acquisition, drilling and development of oil and gas is capital intensive and the level of performance and outcome attainable by an oil and gas company is proportional to the amount of available capital.Therefore, a principal part of our plan of operations is to acquire the additional capital required to finance our future operations. Business Strategy In pursuing our operations strategy, our primary focus will be directed towards the following: Exploration Activities We intend to conduct exploration and development programs to grow proven reserves, production and cash flow. We participate by acquiring working interests in our projects and we continually review opportunities generated by industry partners. Strategic Acquisitions We plan to review opportunities to acquire (i) producing properties in our target areas that contain proved reserve value as well as meaningful exploitation and exploration upside potential; and (ii) small to mid-size energy companies that, along with our current management expertise, would display profitability, strong revenue growth and significant cash flows. - 2 - We intend to use the services of independent consultants and contractors to perform various professional services, including reservoir engineering, land, legal, and environmental services. As a non-operator working interest owner, we intend to rely on the services private contractors to drill, produce and market our natural gas and oil. Seasonality The exploration for oil and natural gas reserves depends on access to areas where operations are to be conducted. Seasonal weather variations, including freeze-up and break-up affect access in certain circumstances.Natural gas is used principally as a heating fuel and for power generation.Accordingly, seasonal variations in weather patterns affect the demand for natural gas.Depending on prevailing conditions, the prices received for sales of natural gas are generally higher in winter than summer months, while prices are generally higher in summer than spring and fall months. Our Exploration Property On December 16, 2009 the Company entered into a “Formal Option to Purchase and Sale Agreement of Petroleum and Natural Gas Rights” with Angels Exploration Fund, Inc., an Alberta Corporation. Northern Empire Energy Corp. agreed to purchase from Angels Exploration Fund Inc. certain petroleum and natural gas rights within the Province of Alberta for a total purchase price of $469,400. ($500,000.00 Canadian Dollars). On January 27, 2010, the Company announced it has acquired 100% of the Petroleum and Natural Gas lease rights on nine sections in the Redwater Region, north-east of Edmonton Alberta, Canada. The Waskatenau Prospect consists of 9 sections (5760 acres) located 15 miles North East of the giant Redwater Oil Field.Several (12) Geophysical targets have been identified throughout the Wasatenau Prospect, the Company’s 2010 Exploration Program plans to define and prioritize these targets. The Redwater Atoll Reef is classified as one of the major petroleum fields in the world, of Leduc age and a prolific oil reservoir. In excess of 700 million barrels of oil have been produced from the Redwater oil field to date. Separately, after completing a detailed geological, geophysical and seismic review, including current project economics, the Company has decided it is not in its best interests to proceed with its option to earn a 45% interest in the Turin Prospect. Competition The oil and natural gas industry is highly competitive.This includes but is not limited to: o locating and acquiring exploratory drilling prospects, o locating and acquiring economically desirable producing properties; and o finding equipment and labor to operate and maintain their properties. Properties in which we may acquire an interest will encounter strong competition from other oil and gas producers, including many that will possess substantially greater financial resources than us.Competition could reduce the availability of properties of merit or increase the cost of acquiring the properties. - 3 - We will be competing with other oil and gas exploration companies for financing from a limited number of investors that are prepared to make investments in junior oil and gas exploration companies.The presence of competing oil and gas exploration companies may impact our ability to raise the necessary capital to fund the acquisition and exploration programs if investors view investments in competitors as more attractive based on the merit of the oil and gas properties and the price of the investment offered to investors. Northern Empire Energy Corp. Funding Requirements We do not have sufficient capital to fully develop our business plan.Management anticipates Northern Empire Energy Corporation will require to raise at least $2,000,000.There is no assurance that we will have revenue in the future or that we will be able to secure the necessary funding to develop our business.Without additional funding, it is most likely that our business model will not succeed, and we shall be forced to curtail or even cease our operations. Future funding could result in potentially dilutive issuances of equity securities, the incurrence of debt, contingent liabilities and/or amortization expenses related to goodwill and other intangible assets, which could materially adversely affect the Company’s business, results of operations and financial condition. Patent, Trademark, License and Franchise Restrictions and Contractual Obligations and Concessions We regard our future patents, trademarks, copyrights, domain names, trade dress, trade secrets, proprietary technologies, and similar intellectual property as important to our success, and we plan to rely on patent, trademark and copyright law, trade-secret protection, and confidentiality and/or license agreements with our employees, customers, partners, suppliers and others to protect our proprietary rights. We plan to enter into confidentiality agreements with its future employees, future suppliers and future consultants and in connection with its license agreements with third parties and generally seeks to control access to and distribution of its technology, documentation and other proprietary information.Despite these precautions, it may be possible for a third party to copy or otherwise obtain and use the Company’s proprietary information without authorization or to develop similar technology independently. There can be no assurance that the steps taken by the Company will prevent misappropriation or infringement of its proprietary information, which could have a material adverse effect on the Company’s business, results of operations and financial condition.Litigation may be necessary in the future to enforce the Company’s intellectual property rights, to protect the Company’s trade secrets or to determine the validity and scope of the proprietary rights of others.Such litigation might result in substantial costs and diversion of resources and management attention.Moreover, from time to time, the Company may be subject to claims of alleged infringement by the Company or service marks and other intellectual property rights of third parties.Such claims and any resultant litigation, should it occur, might subject the Company to significant liability for damages, might result in invalidation of the Company’s proprietary rights and, even if not meritorious, could result in substantial costs and diversion of resources and management attention and could have a material adverse effect on the Company’s business, results of operations and financial condition. Research and Development Activities and Costs We did not incur any research and development cost during the calendar year ending December 31, 2009. Government Regulation Our operations are subject to regulation under a wide range of provincial, state and federal statutes, rules, orders and regulations. State and federal statutes and regulations govern, among other matters, the amounts and types of substances and materials that may be released into the environment, the discharge and disposition of waste materials, the reclamation and abandonment of wells and facility sites and remediation of contaminated sites.They also require permits for drilling operations, drilling bonds and reports concerning operations. - 4 - In the regions where we plan to conduct exploration activities, and other localities where we may acquire properties, may have regulations governing conservation matters, including provisions for the unitization or pooling of oil and natural gas properties, the establishment of maximum rates of production from oil and natural gas wells and the regulation of the spacing, plugging and abandonment of wells.The effect of these regulations is to limit the amount of oil and natural gas we can produce from our wells, if any, and to limit the number of wells or the locations at which we can drill.Moreover, each governmental agency generally imposes an ad valorem, production or severance tax with respect to the production and sale of crude oil, natural gas and gas liquids within its jurisdiction. Compliance with Environmental Laws Our exploration, production and marketing operations are regulated extensively at the federal, state, provincial and local levels.These regulations affect the costs, manner and feasibility of our operations.We are subject to federal, state, provincial and local regulation regarding the discharge of materials into, and protection of, the environment.We have no material outstanding site restoration or other environmental liabilities, and we do not anticipate that we will incur any material environmental liabilities with respect to our properties in the future.We believe we utilize operating practices that are environmentally responsible and meet, or exceed, regulatory requirements with respect to environmental and safety matters. Despite the above, however, we may be required to make significant expenditures in our efforts to comply with the requirements of these environmental regulations, which may impose liability on us for the cost of pollution clean-up resulting from operations, subject us to liability for pollution damages and require suspension or cessation of operations in affected areas.Changes in or additions to regulations regarding the protection of the environment could increase our compliance costs and might adversely affect our business. We are subject to state, provincial and local regulations that impose permitting, reclamation, land use, conservation and other restrictions on our ability to drill and produce.These laws and regulations can require well and facility sites to be closed and reclaimed.Failure to comply with these laws can result in the loss of the mineral prospect and damages for improper treatment of the environment. We did not incur any material costs relating to our compliance with federal, state, provincial or local laws during the year ended December 31, 2009. Employees We have no full-time employees at the present time.Our officers and directors are responsible for all planning, developing and operational duties, and will continue to do so throughout the early stages of our growth. We have no intention of hiring employees until the business has been successfully launched. Item 1A.RISK FACTORS. RISK FACTORS RELATING TO OUR COMPANY 1.SINCE WE ARE A DEVELOPMENT COMPANY, THERE ARE NO ASSURANCES THAT OUR BUSINESS PLAN WILL EVER BE SUCCESSFUL. Our company was incorporated on April 24, 2006.Since our inception, we realized $19,491 in revenues and lost $(752,991). We have no solid operating history upon which an evaluation of our future prospects can be made.Based upon current plans, we expect to incur operating losses in future periods as we incur significant expenses associated with the initial startup of our business.Further, there are no assurances that we will be successful in realizing added revenues or in achieving or sustaining positive cash flows.Any such failure could result in the possible closure of our business or force us to seek additional capital through loans or additional sales of our equity securities to continue business operations, which would dilute the value of any shares you purchase in this distribution. - 5 - 2.WE HAVE YET TO ATTAIN PROFITABLE OPERATIONS AND BECAUSE WE WILL NEED ADDITIONAL FINANCING TO FUND OUR ACTIVITIES, OUR ACCOUNTANTS BELIEVE THERE IS SUBSTANTIAL DOUBT ABOUT THE COMPANY’S ABILITY TO CONTINUE AS A GOING CONCERN. The Company has prepared financial statements for the year-end December 31, 2009 reporting that the Company is in its developmental stages.Its ability to continue to operate as a going concern is fully dependent upon the Company obtaining sufficient financing to continue its development and operational activities.The ability to achieve profitable operations is in direct correlation to the Company’s ability to raise sufficient financing.It is important to note that even if the appropriate financing is received, there is no guarantee that the Company will ever be able to operate profitably or derive any significant revenues from its operation.The Company could be required to raise additional financing to fully implement its entire business plan. It is also important to note that the Company anticipates that it will incur losses and negative cash flow over the next twelve (12) months.There is no guarantee that the Company will ever operate profitably or even receive positive cash flows from full operations. 3. WE EXPECT LOSSES IN THE FUTURE BECAUSE WE HAVE GENERATED NO REVENUE. We have generated no revenues from our oil and gas business, we are expect losses over the next twelve (12) months since we have no revenues to offset the expenses associated in executing our business plan.We cannot guarantee that we will ever be successful in generating revenues in the future.We recognize that if we are unable to generate revenues, we will not be able to earn profits or continue operations as a going concern.There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. 4.WE MAY NOT BE ABLE TO RAISE SUFFICIENT CAPITAL OR GENERATE ADEQUATE REVENUE TO MEET OUR OBLIGATIONS AND FUND OUR OPERATING EXPENSES. As of December 31, 2009, the Company had $35,856 in working cash and equivalents.The Company plans to hire outside contractors to begin drilling for oil on its leased property in Alberta, Canada.These plans will require additional capital.The Company needs to raise at least $2,000,000 in order to implement its business plan.The Company does not have enough funds to even partially implement its business plan.Failure to raise adequate capital and generate adequate sales revenues to meet our obligations and develop and sustain our operations could result in reducing or ceasing our operations. Additionally, even if we do raise sufficient capital and generate revenues to support our operating expenses, there can be no assurances that the revenue will be sufficient to enable us to develop business to a level where it will generate profits and cash flows from operations.These matters raise substantial doubt about our ability to continue as a going concern.Our independent auditors currently included an explanatory paragraph in their report on our financial statements regarding concerns about our ability to continue as a going concern. 5.THE POTENTIAL PROFITABILITY OF OIL AND GAS VENTURES DEPENDS UPON FACTORS BEYOND THE CONTROL OF OUR COMPANY. The potential profitability of oil and gas properties is dependent upon many factors beyond our control.For instance, world prices and markets for oil and gas are unpredictable, highly volatile, potentially subject to governmental fixing, pegging, controls, or any combination of these and other factors, and respond to changes in domestic, international, political, social, and economic environments.Additionally, due to worldwide economic uncertainty, the availability and cost of funds for production and other expenses have become increasingly difficult, if not impossible, to project.In addition, adverse weather conditions can also hinder drilling operations.These changes and events may materially affect our financial performance.These factors cannot be accurately predicted and the combination of these factors may result in our company not receiving an adequate return on invested capital. - 6 - 6.OUR MANAGEMENT MAY BE UNABLE TO EFFECTIVELY INTEGRATE OUR ACQUISITIONS AND TO MANAGE OUR GROWTH AND WE MAY BE UNABLE TO FULLY REALIZE ANY ANTICIPATED BENEFITS OF THESE ACQUISITIONS. Our future results will depend in part on our success in implementing our acquisition strategy.This strategy is limited to effecting acquisitions of profitable energy services companies or the acquisition of land leases to explore for oil.Our ability to implement this strategy will be dependent on our ability to identify, consummate and successfully assimilate acquisitions on economically favorable terms.In addition, acquisitions involve a number of special risks that could adversely affect our operating results, including the diversion of management’s attention, failure to retain key acquired personnel, risks associated with unanticipated events or liabilities, legal, accounting and other expenses associated with the each acquisition, some or all of which could increase our operating costs, reduce our revenues and cause a material adverse effect on our business, financial condition and results of operations. 7.THE MARKETABILITY OF NATURAL RESOURCES WILL BE AFFECTED BY NUMEROUS FACTORS BEYOND OUR CONTROL. The marketability of natural resources which may be acquired or discovered by us will be affected by numerous factors beyond our control.These factors include market fluctuations in oil and gas pricing and demand, the proximity and capacity of natural resource markets and processing equipment, governmental regulations, land tenure, land use, regulation concerning the importing and exporting of oil and gas and environmental protection regulations. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in us not receiving an adequate return on invested capital to be profitable or viable. 8.AS OUR PROPERTIES ARE IN THE EXPLORATION STAGE, THERE CAN BE NO ASSURANCE THAT WE WILL ESTABLISH COMMERCIAL DISCOVERIES ON OUR PROPERTIES. Exploration for economic reserves of oil and gas is subject to a number of risk factors.Few properties that are explored are ultimately developed into producing oil and/or gas wells.Our properties are in the exploration stage only and are without proven reserves of oil and gas.We may not establish commercial discoveries on any of our properties. 9.THE OIL AND GAS INDUSTRY IS HIGHLY COMPETITIVE AND THERE IS NO ASSURANCE THAT WE WILL BE SUCCESSFUL IN ACQUIRING LEASES. The oil and gas industry is intensely competitive.We compete with numerous individuals and companies, including many major oil and gas companies, which may have substantially greater technical, financial and operational resources and staffs.Accordingly, there is a high degree of competition for desirable oil and gas leases, suitable properties for drilling operations and necessary drilling equipment, as well as for access to funds.We cannot predict if the necessary funds can be raised or that any projected work will be completed.Our budget anticipates our acquisition of additional land the Alberta area. This acreage may not become available or if it is available for leasing, that we may not be successful in acquiring these leases. We are also subject to competition in the attraction and retention of employees.Many of our competitors have greater financial resources and can offer employees compensation packages that are difficult for us to compete with. 10.WE DEPEND UPON OUR EXECUTIVE OFFICERS AND KEY PERSONNEL. Our performance depends substantially on the performance of our executive officers.Our chief executive officer is the inventor of the process and formulas used to contract manufacture the future products to be sold by us.We anticipate that he will be the developer of any additional products that we plan to add to our product line.The loss of services of our chief executive officer could have a material adverse effect on our business, revenues, and results of operations or financial condition.We do not maintain key person life insurance on the lives of our officers or key employees. - 7 - The success of our business in the future will depend on our ability to attract, train, retain and motivate high quality personnel.Competition for talented personnel is intense, and we may not be able to continue to attract, train, retain or motivate other highly qualified technical and managerial personnel in the future.In addition, market conditions may require us to pay higher compensation to qualified management and technical personnel than we currently anticipate.Any inability to attract and retain qualified management and technical personnel in the future could have a material adverse effect on our business, prospects, financial condition, and/or results of operations. 11.OIL AND GAS OPERATIONS ARE SUBJECT TO COMPREHENSIVE REGULATION WHICH MAY CAUSE SUBSTANTIAL DELAYS OR REQUIRE CAPITAL OUTLAYS IN EXCESS OF THOSE ANTICIPATED CAUSING AN ADVERSE EFFECT ON OUR COMPANY. Oil and gas operations are subject to federal, state, provincial and local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment.Oil and gas operations are also subject to federal, state, provincial and local laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment.Various permits from government bodies are required for drilling operations to be conducted; no assurance can be given that such permits will be received.Environmental standards imposed by federal, provincial, or local authorities may be changed and any such changes may have material adverse effects on our activities.Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on us.Additionally, we may be subject to liability for pollution or other environmental damages.To date we have not been required to spend any material amount on compliance with environmental regulations.However, we may be required to do so in future and this may affect our ability to expand or maintain our operations. 12.EXPLORATION AND PRODUCTION ACTIVITIES ARE SUBJECT TO CERTAIN ENVIRONMENTAL REGULATIONS WHICH MAY PREVENT OR DELAY THE COMMENCEMENT OR CONTINUANCE OF OUR OPERATIONS. In general, our exploration and production activities are subject to certain federal, state, provincial and local laws and regulations relating to environmental quality and pollution control. Such laws and regulations increase the costs of these activities and may prevent or delay the commencement or continuance of a given operation. Compliance with these laws and regulations has not had a material effect on our operations or financial condition to date. Specifically, we are subject to legislation regarding emissions into the environment, water discharges and storage and disposition of hazardous wastes. In addition, legislation has been enacted which requires well and facility sites to be abandoned and reclaimed to the satisfaction of state authorities. However, such laws and regulations are frequently changed and we are unable to predict the ultimate cost of compliance.Generally, environmental requirements do not appear to affect us any differently or to any greater or lesser extent than other companies in the industry. We believe that our operations comply, in all material respects, with all applicable environmental regulations.Our operating partners maintain insurance coverage customary to the industry; however, we are not fully insured against all possible environmental risks. 13.OUR PRINCIPAL OFFICER/DIRECTOR OWNS A CONTROLLING INTEREST IN OUR VOTING STOCK AND INVESTORS WILL NOT HAVE ANY VOICE IN OUR MANAGEMENT, WHICH COULD RESULT IN DECISIONS ADVERSE TO OUR GENERAL SHAREHOLDERS. Our principal officer/director, in the aggregate, beneficially owns 18,000,000 common shares in the Company and has the right to vote approximately 86.4% of our outstanding common stock.As a result, this stockholder will have the ability to control matters submitted to our stockholders for approval including: a) election of our board of directors; b) removal of any of our directors; c) amendment of our Articles of Incorporation or bylaws; and - 8 - d) adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. As a result of their ownership and positions, these individuals have the ability to influence all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions.In addition, the future prospect of sales of significant amounts of shares held by our director and executive officer could affect the market price of our common stock if the marketplace does not orderly adjust to the increase in shares in the market and the value of your investment in the company may decrease. Management’s stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. RISKS RELATING TO OUR COMMON SHARES 14.WE MAY, IN THE FUTURE, ISSUE ADDITIONAL COMMON SHARES, WHICH WOULD REDUCE INVESTORS’ PERCENT OF OWNERSHIP AND MAY DILUTE OUR SHARE VALUE. Our Articles of Incorporation authorize the issuance of 195,000,000 shares of common stock and 5,000,000 preferred shares.The future issuance of common stock may result in substantial dilution in the percentage of our common stock held by our then existing shareholders.We may value any common stock issued in the future on an arbitrary basis.The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. 15.OUR COMMON SHARES ARE SUBJECT TO THE “PENNY STOCK” RULES OF THE SEC AND THE TRADING MARKET IN OUR SECURITIES IS LIMITED, WHICH MAKES TRANSACTIONS IN OUR STOCK CUMBERSOME AND MAY REDUCE THE VALUE OF AN INVESTMENT IN OUR STOCK. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require:(a) that a broker or dealer approve a person’s account for transactions in penny stocks; and (b) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of thepenny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: (a) obtain financial information and investment experience objectives of the person; and (b) make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the pennystock market, which, in highlight form: (a) sets forth the basis on which the broker or dealer made the suitability determination; and (b) that the broker or dealer received a signed, written agreement from the investor prior to the transaction.Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our Common shares and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. - 9 - 16.BECAUSE WE DO NOT INTEND TO PAY ANY CASH DIVIDENDS ON OUR COMMON STOCK, OUR STOCKHOLDERS WILL NOT BE ABLE TO RECEIVE A RETURN ON THEIR SHARES UNLESS THEY SELL THEM. We intend to retain any future earnings to finance the development and expansion of our business.We do not anticipate paying any cash dividends on our common stock in the foreseeable future. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them.There is no assurance that stockholders will be able to sell shares when desired. 17.WE MAY ISSUE SHARES OF PREFERRED STOCK IN THE FUTURE THAT MAY ADVERSELY IMPACT YOUR RIGHTS AS HOLDERS OF OUR COMMON STOCK. Our articles of incorporation authorize us to issue up to 5,000,000 shares of preferred stock.Accordingly, our board of directors will have the authority to fix and determine the relative rights and preferences of preferred shares, as well as the authority to issue such shares, without further stockholder approval.As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders preferred rights to our assets upon liquidation, the right to receive dividends before dividends are declared to holders of our common stock, and the right to the redemption of such preferred shares, together with a premium, prior to the redemption of the common stock.To the extent that we do issue such additional shares of preferred stock, your rights as holders of common stock could be impaired thereby, including, without limitation, dilution of your ownership interests in us.In addition, shares of preferred stock could be issued with terms calculated to delay or prevent a change in control or make removal of management more difficult, which may not be in your interest as holders of common stock. 18.WE HAVE INCURRED INCREASED COSTS AS A RESULT OF BEING A PUBLIC COMPANY. As a public company, we have incurred significant legal, accounting and other expenses that we did not incur as a private company.In addition, the Sarbanes-Oxley Act of 2002, as well as related rules adopted by the Securities and Exchange Commission, has imposed substantial requirements on public companies, including certain corporate governance practices and requirements relating to internal control over financial reporting.We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly.In addition, in the future we will be required to document, evaluate, and test our internal control procedures under Section404 of the Sarbanes-Oxley Act and the related rules of the Securities and Exchange Commission which will be costly and time consuming.Effective internal controls are necessary for us to produce reliable financial reports and are important in helping prevent financial fraud.If we are unable to achieve and maintain adequate internal controls, our business and operating results could be harmed. ITEM 1B. UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2.PROPERTIES. Our corporate headquarters are located at 118 8th Ave. NW, Calgary, Alberta, T2M 0A4, Canada.We believe our current office space is adequate for our immediate needs; however, as our operations expand, we may need to locate and secure additional office space. ITEM 3.LEGAL PROCEEDINGS. From time to time, we may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business.However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are not presently a party to any material litigation, nor to the knowledge of management is any litigation threatened against us, which may materially affect us. - 10 - ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. We did not submit any matters to a vote of our security holders during the past fiscal year. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information Northern Empire Energy Corp. common stock, $0.001 par value, is traded on the OTC-Bulletin Board under the symbol:NOEE.The stock was cleared for trading on the OTC-Bulletin Board on October 16, 2007 under the name Political Calls, Inc. Since the Company has been cleared for trading, through April 14, 2010, there have been limited trades of the Company’s stock.The last trade on the stock took place on November 18, 2009 at $0.40. There are no assurances that a market will ever develop for the Company’s stock. (b) Holders of Common Stock As of April 14, 2010, there were approximately fifty-three (53) holders of record of our Common Stock and 20,827,216 shares outstanding. (c)Holders of Preferred Stock. On April 24, 2006, the Company issued 75,000 shares (adjusted post- split) of its preferred stock to seven (7) holders of record. Each share of the Convertible Preferred Stock can be exchanged for two hundred (200) shares of Common Stock of the corporation.The conversion of all of the preferred stock would equate to 15,000,000 common shares. (d) Dividends In the future we intend to follow a policy of retaining earnings, if any, to finance the growth of the business and do not anticipate paying any cash dividends in the foreseeable future.The declaration and payment of future dividends on the Common Stock will be the sole discretion of board of directors and will depend on our profitability and financial condition, capital requirements, statutory and contractual restrictions, future prospects and other factors deemed relevant. (e) Securities Authorized for Issuance under Equity Compensation Plans None. Recent Sales of Unregistered Securities On September 11, 2009, the Company closed a private placement offering for total gross proceeds representing $369,208 USD for 615,347 unregistered and restricted common shares of the Company’s stock to one Canadian investor.The principal amount of each Unit of this offering includes a Unit which consists of one common share of Northern Empire Energy Corp. (a “Common Share”) at $0.60 per share and one warrant to purchase a Common Share for two years at $1.00 per share. On December 18, 2009, Northern Empire Energy Corp. the closing a private placement offering for total gross proceeds representing $159,609 USD for 266,016 unregistered and restricted common shares of the Company’s stock to one Canadian investor.The principal amount of each Unit of this offering includes a Unit which consists of one common share of Northern Empire Energy Corp. (a “Common Share”) at $0.60 per share and one warrant to purchase a Common Share for two years at $1.00 per share. - 11 - The Company relied upon Regulation S of the Securities Act of 1933, as amended, to non US citizens or residents.The Offering was not offered to or sold in the United States or to any United States persons outside of the United States. The securities that were offered and sold were not and have not been registered under the Securities Act of 1933 and have not been offered or sold in the United States absent registration or an applicable exemption from registration requirements of the United States.The Company took special measures to assure that the securities were not sold in the United States to comply with these requirements. Issuer Purchases of Equity Securities On or about November 17, 2008, David Gallagher, a former officer of the Company returned to the Treasury and the Company cancelled 361,900 shares of his common stock, $0.001 par value per share, that had been issued and outstanding in exchange for $50,000 and the Company’s specialized phone equipment. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Overview of Current Operations On December 16, 2009 the Company entered into a “Formal Option to Purchase and Sale Agreement of Petroleum and Natural Gas Rights” with Angels Exploration Fund, Inc., an Alberta Corporation. Northern Empire Energy Corp. agreed to purchase from Angels Exploration Fund Inc. certain petroleum and natural gas rights within the Province of Alberta for a total purchase price of $469,400. ($500,000.00 Canadian Dollars). On January 27, 2010, the Company announced it has acquired 100% of the Petroleum and Natural Gas lease rights on nine sections in the Redwater Region, north-east of Edmonton Alberta, Canada. The Waskatenau Prospect consists of 9 sections (5760 acres) located 15 miles North East of the giant Redwater Oil Field.Several (12) Geophysical targets have been identified throughout the Wasatenau Prospect, the Company’s 2010 Exploration Program plans to define and prioritize these targets. The Redwater Atoll Reef is classified as one of the major petroleum fields in the world, of Leduc age and a prolific oil reservoir. In excess of 700 million barrels of oil have been produced from the Redwater oil field to date. Separately, after completing a detailed geological, geophysical and seismic review, including current project economics, the Company has decided it is not in its best interests to proceed with its option to earn a 45% interest in the Turin Prospect. Results of Operations for the year ended December 31, 2009 We earned $19,491 revenues since our inception on April 24, 2006 through December 31, 2009.We do not anticipate earning any significant revenues until such time as we can start producing oil revenues.We are presently in the development stage of our business and we can provide no assurance that we will be successful in developing revenues from any future oil well properties. For the period since inception through December 31, 2009, we generated no income.Since our inception on April 24, 2006 we experienced a net loss of$(752,991). For the year ending December 31, 2009, we lost $(641,192) or $(0.03) per share versus a loss of $(94,322) or $(0.04) per share for the same period last year.The bulk of loss $(471,523) for the year ending December 31, 2009 was from the impairment of oil and gas rights on - 12 - our exploration property.We anticipate our ongoing operating expenses will also increase since we are a reporting company under the Securities Exchange Act of 1934. Revenues We generated no revenues for the fiscal year ending December 31, 2009.We do not anticipate generating any revenues for at least 12-24 months. Going Concern Our independent auditors included an explanatory paragraph in their report on the accompanying financial statements regarding concerns about our ability to continue as a going concern.Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. Summary of any product research and development that we will perform for the term of our plan of operation. We did not have any product research or development activities for the fiscal year ending December 31, 2009. Expected purchase or sale of plant and significant equipment We do not anticipate the purchase or sale of any plant or significant equipment; as such items are not required by us at this time. Significant changes in the number of employees As of December 31, 2009, we did not have any employees.We are dependent upon our officers and directors for our future business development.As our operations expand we anticipate the need to hire additional employees, consultants and professionals; however, the exact number is not quantifiable at this time. Liquidity and Capital Resources Our balance sheet as of December 31, 2009 reflects cash and current assets of $35,856 and current liabilities of $96,225.Cash and cash equivalents from inception to date have been sufficient to provide the operating capital necessary to operate to date.Management believes it has sufficient funds to remain operational for the next twelve months. Notwithstanding, we anticipate generating losses and therefore we may be unable to continue operations in the future.We anticipate we will require additional capital up to approximately $2,000,000 and we intend to raise the monies by selling equity in our Company.We are in the process of trying to raise capital through a private offering.(See Financial Footnote No. 4.) There can be no assurance that additional capital will be available to us.We currently have no agreements, arrangements or understandings with any person to obtain funds through bank loans, lines of credit or any other sources. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results or operations, liquidity, capital expenditures or capital resources that is material to investors. - 13 - Critical Accounting Policies and Estimates Revenue Recognition:We recognize revenue from sales once all of the following criteria for revenue recognition have been met: pervasive evidence that an agreement exists; the services have been rendered; the fee is fixed and determinable and not subject to refund or adjustment; and collection of the amount due is reasonable assured. New Accounting Standards In May 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 163, “Accounting for Financial Guarantee Insurance Contracts-and interpretation of FASB Statement No. 60”.SFAS No. 163 clarifies how Statement 60 applies to financial guarantee insurance contracts, including the recognition and measurement of premium revenue and claims liabilities. This statement also requires expanded disclosures about financial guarantee insurance contracts. SFAS No. 163 is effective for fiscal years beginning on or after December 15, 2008, and interim periods within those years. SFAS No. 163 has no effect on the Company’s financial position, statements of operations, or cash flows at this time. In May 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles”.SFAS No. 162 sets forth the level of authority to a given accounting pronouncement or document by category. Where there might be conflicting guidance between two categories, the more authoritative category will prevail. SFAS No. 162 will become effective 60 days after the SEC approves the PCAOB’s amendments to AU Section 411 of the AICPA Professional Standards. SFAS No. 162 has no effect on the Company’s financial position, statements of operations, or cash flows at this time. In March 2008, the Financial Accounting Standards Board, or FASB, issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133.This standard requires companies to provide enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations, and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. This Statement is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The Company has not yet adopted the provisions of SFAS No. 161, but does not expect it to have a material impact on its consolidated financial position, results of operations or cash flows. In December 2007, the SEC issued Staff Accounting Bulletin (SAB) No. 110 regarding the use of a “simplified” method, as discussed in SAB No. 107 (SAB 107), in developing an estimate of expected term of “plain vanilla” share options in accordance with SFAS No. 123 (R), Share-Based Payment.In particular, the staff indicated in SAB 107 that it will accept a company’s election to use the simplified method, regardless of whether the company has sufficient information to make more refined estimates of expected term. At the time SAB 107 was issued, the staff believed that more detailed external information about employee exercise behavior (e.g., employee exercise patterns by industry and/or other categories of companies) would, over time, become readily available to companies. Therefore, the staff stated in SAB 107 that it would not expect a company to use the simplified method for share option grants after December 31, 2007. The staff understands that such detailed information about employee exercise behavior may not be widely available by December 31, 2007. Accordingly, the staff will continue to accept, under certain circumstances, the use of the simplified method beyond December 31, 2007. The Company currently uses the simplified method for “plain vanilla” share options and warrants, and will assess the impact of SAB 110 for fiscal year 2009. It is not believed that this will have an impact on the Company’s consolidated financial position, results of operations or cash flows. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51.This statement amends ARB 51 to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. Before this statement was issued, limited guidance existed for reporting noncontrolling interests. As a result, considerable diversity in practice existed. So-called minority - 14 - interests were reported in the consolidated statement of financial position as liabilities or in the mezzanine section between liabilities and equity. This statement improves comparability by eliminating that diversity. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008 (that is, January 1, 2009, for entities with calendar year-ends). Earlier adoption is prohibited. The effective date of this statement is the same as that of the related Statement 141 (revised 2007).The Company will adopt this Statement beginning March 1, 2009. It is not believed that this will have an impact on the Company’s consolidated financial position, results of operations or cash flows. In December 2007, the FASB, issued FAS No. 141 (revised 2007), Business Combinations. This Statement replaces FASB Statement No. 141, Business Combinations, but retains the fundamental requirements in Statement 141.This Statement establishes principles and requirements for how the acquirer: (a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree; (b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase; and (c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. This statement applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. An entity may not apply it before that date. The effective date of this statement is the same as that of the related FASB Statement No. 160, Noncontrolling Interests in Consolidated Financial Statements.The Company will adopt this statement beginning March 1, 2009. It is not believed that this will have an impact on the Company’s consolidated financial position, results of operations or cash flows. In February 2007, the FASB, issued SFAS No. 159, The Fair Value Option for Financial Assets and Liabilities—Including an Amendment of FASB Statement No. 115.This standard permits an entity to choose to measure many financial instruments and certain other items at fair value. This option is available to all entities. Most of the provisions in FAS 159 are elective; however, an amendment to FAS 115 Accounting for Certain Investments in Debt and Equity Securities applies to all entities with available for sale or trading securities. Some requirements apply differently to entities that do not report net income. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of that fiscal year and also elects to apply the provisions of SFAS No. 157 Fair Value Measurements.The Company will adopt SFAS No. 159 beginning March 1, 2008 and is currently evaluating the potential impact the adoption of this pronouncement will have on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements.This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this statement does not require any new fair value measurements. However, for some entities, the application of this statement will change current practice.This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier application is encouraged, provided that the reporting entity has not yet issued financial statements for that fiscal year, including financial statements for an interim period within that fiscal year.The Company will adopt this statement March 1, 2008, and it is not believed that this will have an impact on the Company’s consolidated financial position, results of operations or cash flows. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. - 15 - ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Index to Financial Statements Index Report of Independent Registered Public Accounting Firm F–1 Balance Sheets F–2 Statements of Operations F–3 Statements of Stockholders’ Equity (Deficit) F–4 Statements of Cash Flows F–6 Notes to the Financial Statements F–7 - 16 - SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Northern Empire Energy Corp. (A Development Stage Company) We have audited the accompanying balance sheets of Northern Empire Energy Corp. (A Development Stage Company) as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2009 and 2008 and since inception on April 24, 2006 through December 31, 2009. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Northern Empire Energy Corp. (A Development Stage Company) as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2009 and 2008 and since inception on April 24, 2006 through December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has an accumulated deficit of $2,237,991, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada April 14, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 F-1 - 17 - NORTHERN EMPIRE ENERGY CORP. (A Exploration Stage Company) Balance Sheets (Audited) as of as of December 31, 2009 December 31, 2008 (Restated) (Restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net Deposits - Oil and gas properties 1 - TOTAL OTHER ASSETS 1 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred Stock, $0.001 par value, 5,000,000 shares authorized, 62,500 shares issued and outstanding 63 75 Common stock; $0.001 par value; 195,000,000 shares authorized; 20,827,216 shares issued and outstanding as of December 31, 2009 and 18,061,200 issued and outstanding as of December 31, 2008 Stock payable; 615,347 shares - Additional paid-in capital Deficit accumulated during exploration stage ) ) Accumulated other comprehensive income ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-2 - 18 - NORTHERN EMPIRE ENERGY CORP. (A Exploration Stage Company) Statements of Operations April 24, 2006 Year Ended Year Ended (inception) to December 31, December 31, December 31, 2009 (Restated) REVENUES $
